961 So.2d 1131 (2007)
Joseph Joshua HARRIS, Appellant,
v.
STATE of Florida, Appellee.
Nos. 4D06-2226, 4D06-2230, 4D06-2231.
District Court of Appeal of Florida, Fourth District.
August 8, 2007.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the revocation of probation and resulting sentence. However, we remand for entry of a written order of revocation specifying the conditions appellant was found to have violated. See, e.g., Riley v. State, 884 So.2d 1038 (Fla. 4th DCA 2004). Although a substitute judge entered an order of revocation and also an order of probation subsequent to the filing of the notice of appeal, the court was without jurisdiction to do so at the time. See Kosa v. State, 923 So.2d 1285 (Fla. 4th DCA 2006) (holding that trial court lacked jurisdiction to enter final restitution order nunc pro tunc to an initial restitution order because once a notice of appeal is filed, exclusive jurisdiction of the matter is before the district court of appeal). We also note that neither order is consistent with the oral pronouncements of the presiding judge at the revocation proceedings.
WARNER, POLEN and HAZOURI, JJ., concur.